                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

KESHA GIBSON-CARTER,                             )
                                                 )
      Plaintiff,                                 )
                                                 )
v.                                               )
                                                 )
RAPE CRISIS CENTER,                              )
GILBERT BALLARD,                                 )
CHERYL BRANCH,                                   )
HEATHER BOOTH,                                   )
ROBERT BRYSON,                                   )
DEENA CAMACHO,                                   ) Case No. 4:19-cv-122-RSB-CLR
SANDRA CLARK,                                    )
PAT DOUGLAS,                                     )
KIMBERLY FRITZ-TANNER,                           ) JURY TRIAL DEMANDED
WENDY FUREY,                                     )
ROSE GRANT-ROBINSON,                             )
MEG HEAP,                                        )
JOSEPH HOGAN,                                    )
MIKE HUGHES,                                     )
A. BLAIR JEFFCOAT,                               )
KATIE JOYNER-BARBER,                             )
MATT LIBBY,                                      )
JOSEPH LUMPKIN,                                  )
BRETT LUNDY,                                     )
MARK MERRIMAN,                                   )
MARK REVENEW,                                    )
MARY ROBERTS,                                    )
CHERYL ROGERS,                                   )
KEVIN SHEA, and                                  )
LYNNE WOLF.                                      )
                                                 )
      Defendants.                                )
                                                 )

                                        ORDER

      The Court is in receipt of Wendy Furey’s Consent Motion to Stay Discovery Pending

Ruling on Defendants’ Motions to Dismiss, filed under Fed. R. Civ. P. Rule 26(c). For the

following reasons, that Motion is GRANTED.

                                             1
       On June 3, 2019, Plaintiff filed this action alleging civil rights claims and constitutional

violations against multiple Defendants following the termination of Plaintiff’s employment at the

Rape Crisis Center. Plaintiff included claims against all Defendants under 42 U.S.C. §§§ 1981,

1983, and 1985(3), alleging that those Defendants engaged in unconstitutional racial

discrimination and punished her for certain public statements. Multiple Defendants have moved

to dismiss Plaintiff’s claims under Fed. R. Civ. P. 12(b)(6). See, e.g., Doc. Nos. 27, 30, 41, 45.

Multiple Defendants have also raised defenses of, inter alia, qualified immunity within those

motions, which would insulate them from discovery, including Rule 26(f) conferences. See Doc.

Nos. 27 at 18-26, 30-1 at 19-21, 41-1 at 19-21, 45-1 at 24-25. Plaintiff has opposed all motions to

dismiss. See Doc. No. 48. On August 2, 2019, Wendy Furey filed her Consent Motion on behalf

of all Defendants and with the consent of Plaintiff.

       “The ‘[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.’” Adams v. Anesthesia &

Pain Med. Assocs., LLC, No. CV 108-025, 2008 WL 11350102, at *1 (S.D. Ga. Sept. 10, 2008)

(citing Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)). In deciding whether to stay

discovery, “the Court should [] balance the harm produced by a delay in discovery against the

possibility that [a dispositive motion] will be granted and entirely eliminate the need for such

discovery.” Id. (citing Feldman, 176 F.R.D. at 652 (internal citation and quotation omitted)). “This

involves weighing the likely costs and burdens of proceeding with discovery.” Id. (citing Feldman,

176 F.R.D. at 652 (internal citation and quotation omitted)).

       Courts routinely stay discovery if a motion to dismiss is pending. Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1367-68 (11th Cir. 1997); James v. Terex Corp., No. 5:16-CV-60,

2016 WL 5109152, at *2 (S.D. Ga. Sept. 20, 2016) (citing Diaz v. Atkinson Cty., No. 5:15-CV-16,



                                                 2
2015 WL 4507936 (S.D. Ga. July 24, 2015); Habib v. Bank of Am. Corp., No. 1:10-cv-04079-

SCJ-RGV, 2011 WL 2580971, at *6 n.4 (N.D. Ga. Mar. 15, 2011). Here, given that all parties

consent to the proposed stay, and given that such a stay will likely conserve judicial and litigant

resources in the ways outlined in the Consent Motion, the Court finds that good cause exists to

stay discovery.

       Accordingly, discovery on all claims and for all parties is STAYED until the District Court

decides the last of the Rule 12(b)(6) motions currently pending on the docket. The 140-day

discovery period shall not run during this stay. After the District Court resolves the last of the

currently pending Rule 12(b)(6) motions, provided any claims or parties remain, the parties shall

CONFER pursuant to Rule 26(f) within two weeks of the decision and SUBMIT their Rule 26(f)

report and their Rule 26(a) disclosures within two weeks of that Rule 26(f) conference date. From

the date of the Rule 26(f) conference, discovery shall run according to the normal, 140-day period

provided in this District. The Court shall issue a scheduling order upon the disposition of the final

Rule 12(b)(6) motion currently pending memorializing these deadlines and setting a schedule for

any pending discovery.

       THIS 5th DAY OF AUGUST, 2019.



                                                      _____________________________
                                                      ____
                                                        __________________
                                                        __                      _____
                                                                                   _ ____ _ _____
                                                         n. James
                                                      Hon.    Jam      E.. G
                                                                 meess E   Graham
                                                                           Grrah
                                                                               aham
                                                                                  am
                                                      United
                                                      Un      d States
                                                       niittted
                                                             ed Sta tess Magistrate
                                                                  tate
                                                                    te   Magi
                                                                         Ma   g st
                                                                              gistra
                                                                                   rate
                                                                                   ra te JJudge
                                                                                           udge
                                                                                           ud g
                                                                                              ge
                                                      Southern
                                                      So
                                                       out
                                                         u th   rn District
                                                             heern Diisstr ict of
                                                                        tric   of Georgia
                                                                                   Geeor
                                                                                      orgigia
                                                                                           ia




                                                 3
Order Prepared By:

BOUHAN FALLIGANT LLP
CARLTON E. JOYCE
Georgia Bar No. 405515
LUCAS D. BRADLEY
Georgia Bar No. 672136
Attorneys for Defendant
Wendy Furey
Post Office Box 2139
Savannah, GA 31402
Telephone: (912) 232-7000
Facsimile: (912) 233-0811
cejoyce@bouhan.com
ldbradley@bouhan.com




                            4
